DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Citizen Watch GB 1460784 in view of Awano US 2017/0060093 in further view of Kawakami US 2005/0208325.
Regarding claim 1, Citizen Watch discloses a timepiece part comprising: a synthetic resinous base material (element 1, pg. 1, lines 55-57) a metallic luster portion which is a coating provided on the resinous base material, the metallic luster (element 2) portion including: a first region constituted of a first material including a nitride or carbide of Ti, a nitride or carbide of Cr, or a metallic material (element 2 see pg. 1 lines 53-57 i.e. metallic material), a film-like second region constituted of a second material including a nitride or carbide of Ti, a nitride or carbide of Cr, or a metallic material (element 4 pg. 1 lines 59-61 i.e. metallic material), and a film-like third region which is provided between the first region and the second region and is constituted of a light transmissive material and which exhibits metallic luster (element 3 see pg. 1 lines 46-53); and a tone film which is provided on the second region side of the metallic luster portion and has a function of adjusting tone, element 6 see pg. 2 lines 1-5.  
Citizen Watch does not disclose the tone film is constituted of a laminate of a plurality of films, wherein each of the plurality of films are formed of  at least one  Ta2O5, SiO2, TiO2, A12O3, ZrO2, Nb2O5, and HfO2, and at least one other film of the plurality of films is formed of a different material from the at least one film, and the at least one other film is formed of at least one material selected from the group consisting of Ta2O5, SiO2, TiO2, A12O3, ZrO2, Nb2O5, and HfO2  and does not disclose the particular material of the base material is plastic.
However, Takazaki teaches timepiece components are known to include is constituted of a laminate of a plurality of films (element 43), wherein each of the plurality of films are formed of at least one material selected from the group of Ta2O5, SiO2, TiO2, A12O3, ZrO2, Nb2O5, and HfO2, and at least one other film of the plurality of films is formed of a different material from the at least one film, and the at least one other film is formed of at least one material selected from the group consisting of Ta2O5, SiO2, TiO2, A12O3, ZrO2, Nb2O5, and HfO2 while having a function of adjusting tone, see [0055] [0056],[0060] (i.e. “alternately laminating two or three of the above-illustrated film-forming substances” includes TiO2, SiO2, and ZrO2)
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the tone film of Citizen Watch in order to be made of a multilayer film as suggested by Awano because doing so allows the user to choose a desired color for aesthetic effect while maintaining metallic hue (e.g. Awano discloses aluminum oxide provides a blue hue).  
Further, Kawakami discloses dial plates are known in the art to have a substrate made of a variety of materials that are nonmetallic, such as plastic [0059], [0060].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate first region 
Regarding claim 4, Citizen Watch, Awano, and Kawakami discloses the timepiece part, wherein the first region has a thickness of 10 nm or more, see Citizen Watch Fig. 4,pg. 1 lines 46-53, and pg. 1 lines 59-61 (i.e. relative thickness of elements 1 and 2 compared to the thicknesses of the other films is within the recited range, esp.  since the reflected portion of the baseplate/layer on the surface of the baseplate is intended to be seen through the other films).  
Regarding claim 5, Citizen Watch, Awano, and Kawakami discloses the timepiece part, wherein the second region has a thickness of 200 nm or less (i.e. Citizen Watch 5 to 70 nm pg. 1 lines 59-61) .  
Regarding claim 6, Citizen Watch, Awano, and Kawakami discloses the timepiece part, wherein the third region is constituted of a metallic oxide (Citizen Watch element 3 see pg. 1 lines 46-53).  
Regarding claim 7, Citizen Watch, Awano, and Kawakami discloses the timepiece part, wherein the third region has a thickness of 10 nm or more (i.e. Citizen Watch 60 to 300 nm pg. 1 lines 46-53).  
Regarding claim 9, Citizen Watch, Awano, and Kawakami discloses the timepiece part, but does not explicitly mention the thickness of the tone film.
However, Awano discloses tone films including metal oxides wherein a thickness of the tone film is preferably 100 nm or more and 2,000 nm or less, see Awano [0056] [0061]-[0062].  


Regarding claims 12 and 15-19, Citizen Watch, Awano, and Kawakami discloses a timepiece comprising: a dial for a timepiece (Citizen Watch pg. 1 lines 9-14 i.e. dial).  

Regarding claim 20, Citizen Watch, Awano, Kawakami, and Awano discloses a timepiece comprising: a dial for a timepiece (Citizen Watch pg. 1 lines 9-14 i.e. dial).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Citizen Watch, Awano, and Kawakami in further view of Loth US 4,640,869.

Regarding claim 21, Citizen Watch, Awano, and Kawakami discloses the timepiece part, wherein the film-like third region is  constituted of a material including a metal oxide, see Citizen Watch pg. 1 lines 19-21 and 46-52.
Citizen Watch, Awano, and Kawakami do not explicitly disclose the material is A1203, or HfO2
However, Loth further discloses film-like regions of aluminum oxide (A1203) may also create similar transparent layers, see col. 4 lines 28-30.
In re Leshin, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07 where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious. In this case, whatever material is suitable for providing a transparent layer would be entirely obvious, especially when Citizen Watch already classifies metal oxides in general as providing this effect. Thus, choosing a particular metal oxide would have been obvious.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 9, 12, and 15-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/            Primary Examiner, Art Unit 2844